Citation Nr: 1757116	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-14 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of colo-rectal cancer, to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for the residuals of left kidney cancer, to include as due to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  His awards and decorations included: a Nation Defense Service Medal; a Vietnam Service Medal with two Bronze Service Stars; a Vietnam Campaign Medal with a 60 Device; a Combat Infantryman Badge; and a Purple Heart.  The Board sincerely thanks him for his service to his country.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2015, the Board, in part, remanded the above claims for further evidentiary development, to include VA examinations, and for readjudication.  In July 2017, the Board requested a specialist opinion from VHA to assist in the adjudication of the Veteran's claims.   


FINDINGS OF FACT

1.  The preponderance of the evidence does not support that the Veteran's colo-rectal cancer is related to service, to include as due to herbicide exposure. 

2.  The preponderance of the evidence does not support that the Veteran's left kidney cancer is related to service, to include as due to herbicide exposure. 


CONCLUSIONS OF LAW

1.  Service connection for the residuals of colo-rectal cancer, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for the residuals of left kidney cancer, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Service Connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as malignant tumors) may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time post-service (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

In addition, certain disabilities associated with exposure to herbicide are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's service records confirms that he served in Vietnam; therefore, herbicide exposure is presumed.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Factual Background

The Veteran's DD 214 notes that the Veteran's Military Occupational Specialty in service was light weapons infantry.  He was awarded a Vietnam Service Medal with two Bronze Service Stars, and a Vietnam Campaign Medal with a 60 Device.  Military records showed that the Veteran received a Purple Heart in February for being wounded in action in Vietnam in February 1970.  

In a May 1968 pre-induction physical, the Veteran was found to be normal for all systems examined.  In a report of medical history from this time, the Veteran checked "no" for tumor, growth, cyst, or cancer.  In a March 1971 separation physical, the Veteran was again found to be normal for all systems examined.  In a report of medical history from this time, the Veteran again checked "no" for tumor, growth, cyst, or cancer.  

In January 1989, the Veteran was diagnosed with left kidney cancer and a lymph node metastasis of same in the neck and supraclavicular area.  In March 2001, the Veteran was diagnosed with rectal carcinoma.  Both conditions were treated, in part, with corrective surgeries.  

In his December 2010 claim, the Veteran stated that he was exposed to herbicide agents while he was stationed in Vietnam between 1969 and 1970.  He claimed, in part, that he had left kidney and colo-rectal cancer due to same.  In another claim form from this time, the Veteran noted that his colo-rectal cancer first began in March 2001, and his left kidney cancer began in March 1989. 

In the April 2011 VA Agent Orange Examination, it was noted that the Veteran had a history of colo-rectal cancer status post colo-rectal resection with diverting colostomy in 2001.  The Veteran had a history of renal cancer with left nephrectomy in 1989.  The Veteran did not personally handle or spray herbicide agents, but reported that he was directly sprayed with same and entered areas that were frequently defoliated.  The examiner noted that he advised the Veteran that colo-rectal cancer and/or renal cancer have not been specifically related to herbicide agent exposure per VA.  

In a May 2011 letter, the Veteran's private oncologist reported that the Veteran was diagnosed and treated for kidney cancer, metastasis related to same, and rectal cancer.  The physician wrote: 

The patient was in Viet Nam and was exposed to Agent Orange and there was also concern that his malignancy was related to Agent Orange exposure.  His family history is negative for malignancy of colon or any other malignancy to suggest any family related cluster of malignancy.  I hope this information helps the patient and his family see whether there is any strong correlation with his Agent Orange exposure in these two different kinds of malignancy.

In a September 2011 congressional letter, the Veteran reported his service and cancer histories.  He noted, in part, that the denial of his claims for colon and left kidney cancer were unfair.  This was because he had no family history of cancer, and he was the only person in his family to serve in Southeast Asia.  In another congressional letter from the following month, the Veteran in essence restated same.  

In an October 2011 statement, the Veteran's wife restated the Veteran's cancer history.  She then reported that the Veteran was the only one of six siblings that that had these medical problems, and he was also the only one to ever go to Vietnam and was exposed to herbicide agents.  

In the September 2012 VA Form 9, the Veteran claimed that his colo-rectal and left kidney cancers were related to herbicide exposure in service.  

In a November 2013 letter, received March 2014, to Vice President Joseph R. Biden, Jr. the Veteran reported his cancer and family history. 

In the April 2015 VA kidney and anus conditions examinations, the examiner reviewed the record (to include the private oncologist's May 2011 letter) and examined the Veteran.  The examiner noted that the Veteran had a history of left renal cell carcinoma that was diagnosed in 1989, and colo-rectal adenocarcinoma in March 2001.  The examiner noted that there was "a vague possibility of relationship" between the Veteran's cancers and herbicide exposure; however, "it seems less than 50 percent probable that a direct relationship exists" and therefore it was less likely as not that the Veteran's colorectal cancer was related to active duty.  The opinion provider noted that he had performed a literature search and found an American Cancer Society article which noted that there was "inadequate/insufficient evidence to determine whether an association exists between gastrointestinal cancers of any kind and herbicide/Agent Orange exposure, specifically those utilized in Vietnam.    

In his August 2015 letter, the Veteran disagreed with the April 2015 VA examiner's opinions.  The Veteran reported that the examiner only spent 15 minutes examining him, and then rendered an opinion.  He claimed that the only thing the examiner did was to measure the length of his surgery scars.  He claimed that the April 2015 VA opinions were rendered despite his oncologist's concerns that his cancers were related to herbicide exposure.  

In the February 2017 Post-Remand Brief, the Veteran's representative noted that the Veteran's oncologist stated "the [Veteran's] kidney and colon cancers could be due to exposure to Agent Orange 'specifically.'"  Thereafter, the representative observed that VA's Agent Orange Review Vol. 7, No. 3 noted that Admiral Zumwalt, in part, suggested a link between kidney and colon cancers to herbicide agent exposure in a May 1990 report to the Secretary of VA (Zumwalt Report).  

In the August 2017 VHA opinion, the VHA opinion provider, upon review of the claims file and consideration of peer-reviewed medical literature and the Zumwalt Report), concluded that there was no sufficient evidence to support or show a significant statistical association of a possible "cause an effect" relationship between herbicide agent exposure and kidney and colo-rectal cancers.  The opinion provider concluded that the Zumwalt Report revealed no statistically significant evidence to conclude that there is an etiological association between herbicide agent exposure and the development of kidney or colon cancer.  Upon review of a 1989 article titled "Cancer Risks Among Missouri Farmers," in the journal Cancer (Missouri Study), the opinion provider noted this study found smaller elevations of cancer risk for rectum and kidney cancer (versus certain other cancers) in the context of farmers who worked with herbicides.  The authors of this article concluded that the elevated risk "may be strongest for a role of agricultural chemicals, including herbicides [....]"  However, the opinion provider noted that neither the Zumwalt Report, nor the Missouri Study supported "any clear" etiological relationship between herbicide exposure and the development of any specific cancers.  The opinion provider concluded that review of peer-reviewed literature "does not support any possible etiological link" between herbicide agent exposure and development of colon and/or kidney cancer.  As such, she concluded that the Veteran's kidney and colon cancers were less likely than not related to service, to include as due to herbicide agent exposure.  

III. Analysis

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's colo-rectal and left kidney cancer were related to his service, to include as due to herbicide agent exposure.  

In an October 2017 letter, the Veteran disagreed with the VHA opinion provider's reliance on the Missouri Study.  He restated his experiences in service and noted that he was exposed to more herbicide agents than a farmer.  He argued it was illogical to compare his conditions of service with a farmer's use of herbicide agents.  He questioned VA's methods regarding considerations of herbicide agent exposure.  He claimed that the evaluation of his medical records was inadequate as 1989 nephrectomy was not properly considered in the context of why he was no longer receiving left kidney treatments.  He further argued that his kidney diagnosis was 18 years from 1971, not 25 years.  He claimed that his kidney cancer preexisted diagnosis and nephrectomy.  Upon his own research, he claimed that VA failed to address that the herbicidal agents used in Vietnam were "50 times stronger than that used for agricultural use."  He opined that since the herbicidal agents were 50 times more potent that he was affected to an equal degree.  He noted that the Missouri Study noted elevations of rectum and kidney cancer, amongst other conditions.  He reasoned that his 50 times greater exposure would have a greater effect "than a mere contact by a farmer."  He concluded that the evidence he provided, including the May 2011 letter (authored by the head of oncology at "one of the largest cancer centers" in Kentucky who was noted to be of high esteem) were not properly considered by VA.

Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has colo-rectal and/or left kidney cancer related to service) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter, the Veteran, or his representative, who are not shown to have the necessary education, training, or experience, are not competent to opine as to the etiology of the Veteran's cancers, as they are not the type of condition that can be causally related to military service without medical expertise.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  In light of this, the Veteran's, or his representative's, lay statements as to the presumed onset of the Veteran's kidney cancer, or his cancers generally, are not competent evidence regarding same in support of the Veteran's claims.  

Likewise, the Veteran has not been shown to be competent with respect to knowledge of scientific method in regards to peer review of scientific/medical opinions, statistics and their application, or other such related fields.  Id.  Thus, to any extent that the Veteran has questioned, disagreed with, or denounced a medical opinion or method, he is not competent to do so.  Further, to the extent that the Veteran has provided an analysis of medical/scientific literature, for the reasons stated above, these lay statements are not competent evidence.  Additionally, to the extent that the Veteran intended to claim that the April 2015 examiner and the August 2017 VHA opinion provider's conclusion were not competently made, the Board notes that these clinicians are presumed qualified through education, training, or experience to provide competent medical evidence.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board further acknowledges the Veteran's representative's February 2017 statement that the Veteran's oncologist opined that the Veteran's cancers could be related to herbicide exposure.  Upon review of the May 2011 letter by the Veteran's private oncologist, the Board observes that it did not provide any express opinion as to the etiology of any of the Veteran's cancers.  This fact was also remarked upon by the 2015 VA medical opinion provider.  Rather, it was provided along with medical records with the hope that this "helped" to see if there was any "strong correlation" between his cancers and service/herbicide agent exposure.  The Board understands that the purpose of this letter was to provide medical records to assist VA in determining the etiology of his cancers, and not as an opinion in support of the Veteran's claims.  As such, to the extent that this record has been intended to support the Veteran's claims, the Board finds that it is not probative medical evidence to demonstrate nexus.  

Service connection is not warranted on the basis that the Veteran's colo-rectal and left kidney cancers occurred in service.  Review of the Veteran's STRs do not show a diagnosis of either condition, and the Veteran's entrance and separation reports of medical history denied tumor, growth, cyst, or cancer.  Additionally, the Veteran's entrance and separation examinations both found that the Veteran's physiological systems were normal.  As such, service connection on the basis that colo-rectal or left kidney cancer occurred in service is not warranted.  

As the Veteran's colo-rectal and left kidney cancer were not shown to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  Notably, the Veteran's left kidney cancer was diagnosed in January 1989, approximately 18 years after service, and his colo-rectal cancer was diagnosed in March 2001, approximately 30 years after service.  

Service connection for his claims is also not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity has not been established by the medical record.  Significantly, at separation the Veteran denied the occurrence of tumor, growth, cyst, or cancer, and upon examination he was found physiologically normal.  To the extent that the Veteran intended for any lay statement to assert a continuity of symptomatology, the Board does not find such statement to be credible as it is inconsistent with the Veteran's contemporaneous statements at separation denying the occurrence of tumor, growth, cyst, or cancer or related symptomatology.  As such, the preponderance of the evidence is against the claims of service connection on the basis of continuity of symptomatology.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current cancers are related to his service.  The medical opinions of the April 2015 VA examiner and the August 2017 VHA opinion provider do not support the claim that the Veteran's cancers were related to service, to include herbicide exposure.  The Board acknowledges that April 2015 examiner noted that there it "vaguely possible" that the Veteran's cancers were related to herbicide exposure, but that this was "less than a 50% possibility."  Further, the August 2017 VHA opinion provider noted that there was no sufficient evidence to support, or to show a significant statistical association, that there was a relationship between herbicide agent exposure and kidney and colo-rectal cancer.  The Board finds the above opinions are to be entitled to great probative weight, as they took into account review of the Veteran's record, to include his medical history, and a review of medical literature, including medical literature referenced by the Veteran as support for his claims.  The opinions that the Veteran's kidney and colo-rectal cancers were less likely than not incurred in service were based on a physical examination, or a review of the findings thereof, and included a historically accurate explanation of rationale that cites to factual data.  Thus, the Board finds that these opinions are competent, credible, probative, and dispositive in the Veteran's claims.  As such, service connection for colo-rectal and left kidney cancer is not warranted.   

The Board acknowledges that the Veteran has claimed that the April 2015 kidney cancer examination was not predicated on accurate facts, and as such has some deficiency.  Notably, the Veteran observed that the examiner erroneously stated that the Veteran's kidney cancer occurred 25 years from separation, instead of 18 years.  The Veteran also noted that there were no recent medical records relating to his left kidney as it was removed.  Upon consideration of the record, the Board finds that this factual error is harmless.  This is because the April 2015 examiner did not predicate his opinion, or indeed a favorable opinion, on an erroneous fact.  Notably, the examiner's opinion acknowledged that there was a "vague possibility" that the Veteran's cancers were related to herbicide agent exposure; however, this correlation was not enough to meet VA's equipoise standard.  As such, the Board finds that this factual error was harmless.  

The Board has carefully considered the Veteran's statements regarding his claims regarding his cancer. The Board sympathizes with him, and fully understands his belief that he should be service connected for his colo-rectal and left kidney cancers.  However, the record, as it stands, prevents the Board from granting service connection in this situation.

In summation, the preponderance of the evidence is against finding that the Veteran's previously treated colo-rectal and left kidney cancers are related to service.  The persuasive medical evidence is to the effect that same are not related to his service, to include as due to herbicide agent exposure.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection must be denied.


ORDER

Service connection for the residuals of colon cancer is denied. 

Service connection for the residuals of left kidney cancer is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


